DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-17 are pending and under consideration for patentability; claims 18-42 have been cancelled via a Preliminary Amendment dated 21 September 2020.

Information Disclosure Statement
The Information Disclosure Statements  submitted on 04 May 2020, 01 June 2020, 25 August 2020, 30 December 2020, and 02 May 2022 have been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hoium et al. (US 2003/0139678 A1).
Regarding claim 1, Hoium describes a system for diagnosing a health condition of a patient ([0010]) comprising
an electrocardiogram monitoring system ([0092]) configured to detect, measure and store a plurality of first values for R-R interval values exhibited by the patient ([0095]) during a basal or non-exposure period ([0134] and figure 36, R-R intervals recorded in period 144 prior to pulse delivery point 110) and a plurality of second values for R-R interval values exhibited by the patient during or after an exposure period ([0134] and figure 36, R-R intervals record in the period of time after pulse delivery point 110) in which the patient is exposed to low-energy electromagnetic carrier output signals ([0092], low-level electromagnetic energy)
an electrically powered generator ([0092], electronics interface 18 coupled to computer 27, for example) adapted to be actuated to generate the low-energy electromagnetic carrier output signals ([0092]: “The electronics interface 18, by coupling with computer 27, allows for the injection of low-level electromagnetic energy into patient 35 to alter at least one cardiac signal. The energy is delivered at a subpacing threshold and is typically introduced externally, through patient 35's chest and into cardiac tissue.”) for exposing or applying the low-energy electromagnetic carrier output signals to the patient during the exposure period ([0092]: “The subpacing energy is delivered just before a QRS complex event…the energy delivery leads are typically leads 7 and 8…”)
a processing system configured to synchronize the electrocardiogram monitoring system and the electrically powered generator ([0137] describes the software and circuitry of electronic interface 18; [0180] - [0181] describe the synchronization means and delivering stimulation that is synchronous with the R-wave)
Regarding claim 2, Hoium describes wherein the processing system is internal to the electrocardiogram monitoring system ([0179] - [0180]). 
Regarding claim 3, Hoium describes wherein the processing system is external to the electrocardiogram monitoring system ([0179], [0181]). 
Regarding claim 5, Hoium describes an interface controller in operable communication with the electrocardiogram monitoring system and the electrically powered generator ([0091]).
Regarding claim 6, Hoium describes wherein the electrocardiogram monitoring system is configured to measure one or more R-R interval values ([0134]), calculate one or more heart rate variability values (0095]), or record one or more heart rate variability values ([0095]). 
Regarding claim 9, Hoium describes an electrocardiogram monitoring system ([0092]) configured to detect, measure and store a plurality of first values for R-R interval values exhibited by one or more surrogate patients ([0095]) during a basal or non-exposure period ([0134] and figure 36, R-R intervals recorded in period 144 prior to pulse delivery point 110) and a plurality of second values for R-R interval values exhibited by the one or more surrogate patients during or after an exposure period ([0134] and figure 36, R-R intervals record in the period of time after pulse delivery point 110) in which the one or more surrogate patients are exposed to low-energy electromagnetic output signals ([0092], low-level electromagnetic energy), the system comprising an electrically powered generator ([0092], electronics interface 18 coupled to computer 27, for example) adapted to be actuated to generate the low-energy electromagnetic carrier output signals ([0092]: “The electronics interface 18, by coupling with computer 27, allows for the injection of low-level electromagnetic energy into patient 35 to alter at least one cardiac signal. The energy is delivered at a subpacing threshold and is typically introduced externally, through patient 35's chest and into cardiac tissue.”) for exposing or applying the low-energy electromagnetic carrier output signals to the surrogate patients during said exposure period ([0092]: “The subpacing energy is delivered just before a QRS complex event…the energy delivery leads are typically leads 7 and 8…”). 
Regarding claim 10, Hoium describes a processing system configured to synchronize the electrocardiogram monitoring system and the electrically powered generator ([0137] describes the software and circuitry of electronic interface 18; [0180] - [0181] describe the synchronization means and delivering stimulation that is synchronous with the R-wave).
Regarding claim 11, Hoium describes wherein the processing system is internal to the electrocardiogram monitoring system ([0179] - [0180]). 
Regarding claim 12, Hoium describes wherein the processing system is external to the electrocardiogram monitoring system ([0179], [0181]). 
Regarding claim 14, Hoium describes an interface controller in operable communication with the electrocardiogram monitoring system and the electrically powered generator ([0091]).
Regarding claim 15, Hoium describes wherein the electrocardiogram monitoring system is configured to measure one or more R-R interval values ([0134]), calculate one or more heart rate variability values (0095]), or record one or more heart rate variability values ([0095]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoium in view of Chang et al. (US 5,441,528). 
Regarding claims 4 and 13, Hoium describes the system of claim 1 and claim 10, including wherein the processing system is configured to sense and identify one or more of a specific electromagnetic field frequency ([0145] and descriptions of wavelet decomposition analysis), but Hoium does not explicitly disclose using an amplitude modulated frequency.  However, Chang also describes providing low-energy electromagnetic output to a user (col 4:17-19), including sensing and identifying a specific electromagnetic field amplitude modulated frequency (col 7:30-33).  As Chang is also directed towards providing low-energy electromagnetic output to a user and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an amplitude modulated signal similar to that described by Chang when using the system described by Hoium, as doing so advantageously allows the resulting system to provide the low-energy electromagnetic stimulation in a save and controlled manner. 
Regarding claims 8 and 17, Chang describes wherein the low-energy electromagnetic carrier output signals comprises an amplitude modulation frequency in a range from about 0.1 Hz to about 10 kHz (col 7:30-39).  Although Chang does not explicitly disclose the entire range of 0.01 Hz to 150 kHz as recited, Chang describes that “one or more modulation frequencies may be sequenced to form the modulation signal” (col 7:38-39).  The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use Chang’s suggestion in order to arrive a at a frequency range of 0.01 Hz to 150 kHz, as doing so advantageously allows the resulting system to use a wider array of stimulation parameters in order to better customize the frequency to a particular user.  The Examiner also respectfully submits that, as the prior art describes the general conditions of the claim (an amplitude modulated frequency which may be adapted to a particular use), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to discover the optimum or workable ranges by routine experimentation (please see MPEP 2144.05).  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoium in view of Vezina (US 2014/0278478 A1). 
Regarding claims 7 and 16, Hoium describes the system of claim 6 and claim 15, including wherein the processing system integrates the one or more heart rate variability values with the electrically powered generator ([0133]), but Hoium does not explicitly disclose the use of an intelligent learning library.  However, Vezina also describes a system for managing health data, including diagnosis data, of a patient ([0059]), including the use of an intelligent learning library ([0094]).  As Vezina is also directed towards managing patient data and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an intelligent learning library similar to that described by Vezina when using the system described by Hoium, as doing so advantageously allows the resulting system to more accurately and autonomously correlate a patient’s measured heart rate variability values to known values indicative of healthy or non-healthy conditions.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792